Name: Council Decision (EU) 2017/2104 of 6 November 2017 on the position to be taken on behalf of the European Union within the United Nations Economic Commission for Europe Ã¢  Working Party on Agricultural Quality Standards (UNECE-WP.7) concerning proposals on quality standards for fruit and vegetables
 Type: Decision
 Subject Matter: United Nations;  consumption;  international trade;  technology and technical regulations;  plant product;  agricultural policy;  marketing
 Date Published: 2017-11-18

 18.11.2017 EN Official Journal of the European Union L 303/1 COUNCIL DECISION (EU) 2017/2104 of 6 November 2017 on the position to be taken on behalf of the European Union within the United Nations Economic Commission for Europe  Working Party on Agricultural Quality Standards (UNECE-WP.7) concerning proposals on quality standards for fruit and vegetables THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43 in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The United Nations Economic Commission for Europe  Working Party on Agricultural Quality Standards (UNECE-WP.7) examines and adopts proposals establishing new UNECE quality standards for fruit and vegetables or amending the existing standards. Those proposals are prepared by the Specialised Sections on Standardisation of the UNECE. UNECE-WP.7 adopts the proposals by consensus of the participating members. (2) The UNECE quality standards for fruit and vegetables contribute to the international harmonisation of such standards and set a framework which ensures fair competition in the trading of fruit and vegetables. (3) The Union participates as observer in UNECE-WP.7 and in the Specialised Sections on Standardisation. The Member States are members of the UNECE and participate in UNECE-WP.7 and in the Specialised Sections on Standardisation. Therefore the Member States are entitled to participate in decisions to adopt of the UNECE quality standards for fruit and vegetables. (4) Pursuant to Articles 75(1) and 76(1) of Regulation (EU) No 1308/2013 of the European Parliament and of the Council (1) products of the fruit and vegetable sector which are intended to be sold fresh to the consumer may only be marketed if they conform to the applicable marketing standards, if they are sound, fair and of marketable quality, and if the country of origin is indicated. (5) Pursuant to Article 75(2) of Regulation (EU) No 1308/2013 the Commission is empowered to lay down marketing standards in the fruit and vegetable sector by means of a delegated act. Specific marketing standards are laid down for certain fruit and vegetable products by Commission Implementing Regulation (EU) No 543/2011 (2). Those specific marketing standards are based on the UNECE quality standards for those products. (6) Pursuant to Article 3(1) of Implementing Regulation (EU) No 543/2011 fruit and vegetables which are not covered by a specific marketing standard shall conform to the general marketing standard set out in Part A of Annex I to that Implementing Regulation. Products that conform to any applicable marketing standards adopted by the UNECE are considered as conforming to that general marketing standard. (7) Since UNECE quality standards for fruit and vegetables affect Union law, it is necessary to establish the position to be taken on behalf of the Union in the UNECE-WP.7 as regards those quality standards. (8) The proposals for quality standards prepared by the Specialised Section on Standardisation of Fresh Fruit and Vegetables and by the Specialised Section on Standardisation of Dry and Dried Produce are extensively discussed among scientific and technical experts of the fruit and vegetables sector. Those proposals should therefore be supported on behalf of the Union by the Member States, provided that they are in the interest of the Union and do not contravene Union law, in particular Regulation (EU) No 1308/2013. (9) In view of the evolving and technical nature of the quality standards for fresh fruit and vegetables and the consequent need for the position of the Union to take account of those new developments as well as any other possible Union concerns, procedures should be established in line with the principle of sincere cooperation among the Union institutions enshrined in Article 13(2) of the Treaty on European Union, for the year-to-year specification of the Union position. (10) In order to allow for the necessary flexibility during the discussions and in the meeting of the UNECE-WP.7, Member States, in consultation with the Commission, should be authorised to accept changes to the proposals on quality standards for fruit and vegetables, provided that such changes do not alter the substance of those proposals. (11) The position established in this Decision should be revised at the latest for the annual meeting of UNECE-WP.7 in 2020. (12) The Union having only the status of observer in the UNECE WP.7 and the Specialised Sections on Standardisation, it is for the Member States which participate in the UNECE WP.7 to express the Union position, acting jointly in the interest of the Union, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on behalf of the Union in the annual meetings of the UNECE-WP.7, when the latter is called on to establish new UNECE quality standards for fruit and vegetables or to amend existing UNECE quality standards for fruit and vegetables, is set out in Annex I. Article 2 The year-to-year specification of the Union position to be taken in the annual meetings of the UNECE-WP.7 shall be established in accordance with Annex II. Article 3 This Decision and its Annexes shall be assessed and, where appropriate, revised by the Council upon a proposal from the Commission, at the latest for the annual meeting of the UNECE-WP.7 in 2020. Article 4 The position referred to in Article 1 shall be expressed by the Member States which participate in UNECE-WP.7, acting jointly in the interest of the Union. Article 5 The Member States which participate in the UNECE-WP.7, acting jointly in the interest of the Union and in consultation with the Commission, may agree to minor changes to the proposals on quality standards for fruit and vegetables in the UNECE-WP.7 that do not alter the substance of those proposals. Article 6 This Decision is addressed to the Member States. This Decision shall enter into force on the day of its adoption. Done at Brussels, 6 November 2017. For the Council The President T. TAMM (1) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671). (2) Commission Implementing Regulation (EU) No 543/2011 of 7 June 2011 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 in respect of the fruit and vegetables and processed fruit and vegetables sectors (OJ L 157, 15.6.2011, p. 1). ANNEX I THE UNION POSITION IN THE ANNUAL MEETINGS OF THE UNECE-WP.7 The Member States which participate in the UNECE-WP.7, acting jointly in the interest of the Union, shall approve the proposals prepared by the Specialised Section on Standardisation of Fresh Fruit and Vegetables and by the Specialised Section on Standardisation of Dry and Dried Produce for establishing new UNECE quality standards for fruit and vegetables or amending the existing UNECE quality standards for fruit and vegetables, provided that: (a) the new quality standards for fruit and vegetables or the amendments to the existing quality standards for fruit and vegetables are in the interests of the Union and serve the objectives pursued by the Union within the framework of its agriculture policy; and (b) the new quality standards for fruit and vegetables or the amendments to the existing quality standards for fruit and vegetables are not contrary to Union law and, in particular, are not contrary to Regulation (EU) No 1308/2013, without prejudice to the Commission's right to adapt the Union's rules by delegated act, in particular as regards the marketing standards for fruit and vegetables, referred to in Article 75 of that Regulation. ANNEX II YEAR-TO-YEAR SPECIFICATION OF THE UNION POSITION TO BE TAKEN AT THE ANNUAL MEETINGS OF THE UNECE-WP.7 1. Before each annual meeting of the UNECE-WP.7, the Commission shall transmit to the Council or its preparatory bodies a written preparatory document setting out the particulars of the proposed specification of the Union position for discussion and approval of the position to be expressed on the Union's behalf. That document shall be transmitted sufficiently in advance of the UNECE-WP.7 meeting it concerns. 2. When preparing the written document referred to in paragraph 1 of this Annex, the Commission shall assess whether the proposed quality standards comply with the conditions set out in Annex I, including whether they raise any particular concerns for the Union. 3. Where, following the Commission's assessement referred to in paragraph 2, the discussions within the Council or its preparatory bodies conclude that a proposal of the Specialised Section on Standardisation of Fresh Fruit and Vegetables or of the Specialised Section on Standardisation of Dry and Dried Produce presents a particular concern for the Union which has not been discussed in one of the Specialised Sections on Standardisation, the Member States which participate in the UNECE-WP.7, acting jointly in the interest of the Union, shall request that the decision on that proposal be postponed until that concern has been duly discussed in the Specialised Section on Standardisation. 4. Where a proposal by the Specialised Section on Standardisation of Fresh Fruit and Vegetables or by the Specialised Section on Standardisation of Dry and Dried Produce is likely to be affected by new scientific or technical information that emerged after the discussion within the Council or within its preparatory bodies but before or during the meeting of UNECE-WP.7, the Member States which participate in the UNECE-WP.7, acting jointly in the interest of the Union, shall request that the decision on that proposal in the UNECE-WP.7 be postponed until that proposal has been discussed in the Specialised Sections on Standardisation on the basis of that new scientific or technical information. 5. If a number of Member States equivalent to a blocking minority established by the second paragraph of point (a) of Article 238(3) of the Treaty on the Functioning of the European Union oppose a proposal for a new UNECE quality standard for fruit and vegetables or oppose an amendment to existing UNECE quality standards for fruit and vegetables, the Member States which participate in the UNECE-WP.7, shall request that the decision on that proposed standard be postponed and that discussions be continued in the Specialised Section on Standardisation of Fresh Fruit and Vegetables or in the Specialised Section on Standardisation of Dry and Dried Produce or in a UNECE working group established for that purpose. 6. Further meetings within the Council or its preparatory bodies may be convened, if necessary and including on the spot, in order to take account of any new developments that may occur between the discussion within the Council or its preparatory bodies and until or during the meeting of UNECE-WP.7, other than those developments referred to in Article 5 of this Decision. 7. If, in the course of those meetings, including on-the-spot meetings, and with regard to paragraph 3, 4 and 6 of this Annex, it is impossible to reach an agreement on the proposed specification of the Union position, the matter shall be referred to the Council or its preparatory bodies.